Execution


SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT
This SECOND AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is
entered into by and between Berry Petroleum Company, LLC, a Delaware limited
liability company (the “Company”), and Arthur “Trem” Smith (“Executive”),
effective as of March 1, 2020 (the “Effective Date”). Berry Corporation (bry), a
Delaware corporation and a 100% parent of the Company (“Berry Corporation”), is
joining in this Agreement for the limited purpose of reflecting its agreement to
Section 3.3 below, but such joinder is not intended to make Berry Corporation
the employer of Executive for any purpose. Certain capitalized terms used in
this Agreement are defined in Section 8.
W I T N E S S E T H:
WHEREAS, the Company and Executive entered into that certain Amended and
Restated Executive Employment Agreement dated effective as of August 22, 2018
(the “Prior Employment Agreement”);
WHEREAS, the Company and Executive desire to amend and restate the Prior
Employment Agreement and enter into this Agreement, which supersedes and
replaces the Prior Employment Agreement in its entirety; and
WHEREAS, the Company desires to continue to employ Executive on the terms and
conditions, and for the consideration, hereinafter set forth, and Executive
desires to be employed by the Company on such terms and conditions and for such
consideration.
NOW, THEREFORE, in consideration of the promises and mutual covenants set forth
herein and for other good and valuable consideration, the parties hereto agree
as follows:
1.Position and Duties.
1.1    Employment; Titles; Reporting. The Company agrees to continue to employ
Executive and Executive agrees to continue to be employed by the Company, upon
the terms and subject to the conditions provided under this Agreement. During
the Employment Term (as defined in Section 2), Executive will serve each of the
Company and Berry Corporation as the President and Chief Executive Officer, and
will serve as a member and Chairman of the Board of Directors of Berry
Corporation (including any committees thereof, the “Board”).
1.2    Duties. During the Employment Term, Executive will have such duties,
responsibilities and authorities as may be assigned to him by the Board from
time to time and otherwise consistent with such position in a publicly traded
company comparable to Berry Corporation which is engaged in natural gas and oil
acquisition, development and production. Executive will devote substantially all
of his full working time to the business and affairs of the Company and Berry
Corporation, will use his reasonable best efforts to promote the Company’s and
Berry Corporation’s interests, and will perform his duties and responsibilities
faithfully, diligently and to the best of his ability, consistent with sound
business practices. Executive may be required by the Board to provide services
to, or otherwise serve as an officer or director of, any direct or indirect
subsidiary of the Company or Berry Corporation, as applicable. Executive will
comply with the Company’s and Berry Corporation’s policies, codes and
procedures, as they may be in effect from time to time, applicable to executive
officers of the Company and Berry Corporation. Subject to the preceding
sentence, Executive may, with the prior approval of the Board in each instance,
engage in other business and charitable activities, provided that such
charitable and/or other business activities do not violate Section 7, create a
conflict of interest with the Company or Berry Corporation, or materially
interfere with the performance of his obligations to the Company or Berry
Corporation under this Agreement.
1.3    Place of Employment. Executive will primarily perform his duties under
this Agreement at the Company’s offices in Dallas, Texas, with the expectation
of substantial business travel.





--------------------------------------------------------------------------------





2.    Term of Employment.
Subject to earlier termination as hereinafter provided, Executive’s employment
hereunder will be for a term of three (3) years (the “Initial Term”), commencing
on the Effective Date. On each anniversary of the Effective Date (each a “Term
Extension Date”), the term of Executive’s employment hereunder will
automatically, without further action by Executive or the Company, be extended
for one (1) year; provided, however, that either Executive or the Company may,
by written notice to the other given not less than sixty (60) days prior to the
then-applicable Term Extension Date, cause the term to cease to extend
automatically, in which case Executive’s employment hereunder (if not earlier
terminated pursuant to Section 5 herein) shall automatically terminate upon the
next Term Extension Date. The term that Executive is employed hereunder is
hereafter referred to as the “Employment Term.” The date on which Executive’s
employment ends is referred to in this Agreement as the “Termination Date.” Upon
termination of Executive’s employment hereunder for any reason, Executive will
be deemed to have resigned from all positions that Executive holds as an officer
or member of the Board (or a committee thereof) of the Company, Berry
Corporation, or any of their subsidiaries or affiliates.
3.    Compensation.
3.1    Base Salary. During the Employment Term, Executive will be entitled to
receive a base salary at an annualized rate of $650,000, payable in accordance
with Company’s regular payroll practices. The base salary will be reviewed by
the Board (or a committee thereof) at least once per calendar year and may be
increased in the discretion of the Board (or a committee thereof), but will not
be decreased without Executive’s written consent; provided, however, that such
written consent shall not be required on a determination by the Board (or a
committee thereof) that a decrease of no more than 10% of Executive’s Base
Salary is necessary and appropriate, and such decreases are part of similar
reductions applicable to the Company’s similarly situated executive officers. As
used in this Agreement, the term “Base Salary” means, as of any given date,
Executive’s annualized base salary as of such date.
3.2    Bonus Compensation. For each calendar year ending during the Employment
Term, Executive will be eligible to earn an annual bonus (the “Annual Incentive
Bonus”). The target Annual Incentive Bonus is equal to 100% of Base Salary (the
“Target Bonus Amount”) and the maximum Annual Incentive Bonus is equal to 200%
of the Target Bonus Amount. The Target Bonus Amount will be reviewed annually by
the Board and may be adjusted upward in the Board’s sole discretion, but not
downward. The actual amount of the Annual Incentive Bonus with respect to any
calendar year will be determined by the Board based on Executive’s and the
Company’s fulfillment of performance goals established by the Board (after
consultation with Executive) with respect to the applicable calendar year. The
performance goals applicable to Executive’s Annual Incentive Bonus for each
calendar year during the Employment Term will be established no later than March
31 of such calendar year. The Annual Incentive Bonus for any calendar year will
(if and to the extent earned) be paid no later than the March 15th following the
completion of such calendar year. Except as provided in Section 6.2, Executive
must remain continuously employed with the Company through the payment date of
the Annual Incentive Bonus in order to receive such Annual Incentive Bonus.
3.3    Long-Term Incentive Awards. Executive will be eligible to receive annual
equity awards (“Annual Equity Awards”) as determined in the sole discretion of
the Board (or a committee thereof). The actual grant date target value of any
such Annual Equity Awards will be determined in the sole discretion of the Board
(or a committee thereof) after taking into account the Company’s and Executive’s
performance and other relevant factors, but it is contemplated that such Annual
Equity Awards will have an aggregate grant date target value of not less than
three-times the sum of Executive’s Base Salary and Target Bonus Amount for the
calendar year of grant, subject to the Board’s (or a committee thereof)
evaluation of Executive’s performance, then current market compensatory levels
and practices, and other appropriate factors. It is further contemplated that
the terms and conditions of the Annual Equity Awards (including,


2

--------------------------------------------------------------------------------





without limitation, the form of award(s), vesting schedule, performance
objectives, restrictive provisions, etc.) will be the same as such terms and
conditions applicable to the annual long-term incentive awards granted to Berry
Corporation’s other executive officers at the time of such grants. The Annual
Equity Awards will be issued under Berry Corporation’s Second Amended and
Restated 2017 Omnibus Incentive Plan (as amended, restated or otherwise modified
from time to time) or a successor plan, and will be memorialized in (and subject
to the terms of) written award agreements approved by the Board (or a committee
thereof).
4.    Expenses and Other Benefits.
4.1    Reimbursement of Expenses. Executive will be entitled to receive prompt
reimbursement for all reasonable expenses, including all reasonable travel
expenses, incurred by him during the Employment Term (in accordance with the
policies and practices as may be established by the Company from time to time)
in performing services under this Agreement, provided that Executive properly
accounts for such expenses in accordance with the Company’s policies as in
effect from time to time. Without limiting or expanding the immediately
preceding sentence, in connection with any travel by Executive in performing
services under this Agreement, the Company will pay or reimburse Executive for
(a) business class air travel (or first class if business class is not
reasonably available) for flights with a scheduled flight time exceeding one (1)
hour in duration, and (b) private ground transportation for ground travel that
Executive reasonably expects will exceed one (1) hour in duration and, in his
reasonable judgement, is necessary or appropriate.
4.2    Vacation. Executive will be entitled to paid vacation time each year
during the Employment Term that will accrue in accordance with the Company’s
policies and procedures now in force or as such policies and procedures may be
modified with respect to all senior executive officers of the Company.
4.3    Executive Housing. The Company will pay up to $5,000 per month for
executive housing selected by Executive within commuting distance of the
Company’s offices in Bakersfield, California. Executive acknowledges and agrees
that, as a condition of Executive’s employment hereunder, Executive is required
to use such executive housing when performing services at the Company’s offices
in Bakersfield, California.
4.4    Company Vehicle. For purposes of performance of Executive’s duties in
Bakersfield, California, the Company will provide Executive with a vehicle to be
agreed upon in accordance with market standards. The vehicle will be owned or
leased by the Company and will be returned to the Company by Executive
immediately upon termination of Executive’s employment hereunder. The Company
will bear and pay, at its expense, any and all costs of maintenance and repairs,
fuel, and any insurance deductibles for the vehicle. Executive will be liable
for paying for any parking or traffic fines received in connection with the
vehicle.
4.5    Other Employee Benefits. In addition to the foregoing, during the
Employment Term, Executive will be entitled to participate in and to receive
benefits as a senior executive under all of the Company’s employee benefit
plans, programs and arrangements available to senior executives, subject to the
eligibility criteria and other terms and conditions thereof, as such plans,
programs and arrangements may be duly amended, terminated, approved or adopted
by the Board from time to time.
5.    Termination of Employment.
5.1    Death. Executive’s employment under this Agreement will terminate upon
his death.
5.2    Termination by the Company. The Company may terminate Executive’s
employment under this Agreement at any time with or without Cause.
5.3    Termination by Executive. Executive may terminate his employment under
this Agreement at any time with or without Good Reason. If Executive terminates
his employment with Good Reason,


3

--------------------------------------------------------------------------------





Executive will give the Board written notice which will identify with reasonable
specificity the grounds for Executive’s resignation and provide the Board with
30 days from the day such notice is given to cure the alleged grounds for
resignation contained in the notice. A termination will not be for Good Reason
if such notice is given by Executive to the Board more than 90 days after the
occurrence of the event that Executive alleges is Good Reason for his
termination hereunder.
5.4    Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive during the Employment Term (other than termination
pursuant to Section 5.1) will be communicated by written Notice of Termination
to the other party hereto in accordance with Section 9.10. For purposes of this
Agreement, a “Notice of Termination” means a written notice that (a) indicates
the specific termination provision in this Agreement relied upon, (b) to the
extent applicable, sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Executive’s employment under the
provision so indicated, and (c) if the Termination Date is other than the date
of receipt of such notice, specifies the Termination Date (which Termination
Date will be not more than 30 days after the giving of such notice).
5.5    Disability. If the Board determines in good faith that the Disability of
Executive has occurred during the Employment Term, it may, without breaching
this Agreement, give Executive a Notice of Termination of its intention to
terminate Executive’s employment. In such event, Executive’s employment with the
Company will terminate effective on the 15th day after Executive’s receipt of
such Notice of Termination, provided that, within the 15 days after such
receipt, Executive will not have returned to full-time performance of
Executive’s duties.
6.    Compensation Upon Termination.
6.1    Termination Generally. If Executive’s employment hereunder terminates for
any reason other than as described in Section 6.2 below, then all compensation
and all benefits to Executive hereunder will terminate contemporaneously with
such termination of employment, except that Executive will be entitled to (a)
payment of all accrued and unpaid Base Salary to the Termination Date, (b)
reimbursement for all incurred but unreimbursed expenses for which Executive is
entitled to reimbursement in accordance with Section 4.1, and (c) benefits to
which Executive is entitled under the terms of any applicable benefit plan or
program of the Company or an affiliate (such amounts set forth in (a), (b), and
(c) are collectively referred to herein as the “Accrued Rights”).
6.2    Non-Renewal by the Company, Without Cause or for Good Reason, Death or
Disability. If the Company terminates Executive’s employment without Cause or on
account of the Company’s failure to renew this Agreement in accordance with
Section 2, Executive terminates his employment for Good Reason, or Executive’s
employment terminates due to Executive’s death or Disability, then all
compensation and all benefits to Executive hereunder will terminate
contemporaneously with such termination of employment, except that Executive
will be entitled to receive the Accrued Rights, which will be paid or provided
(as applicable) to Executive at such time(s) as provided in Section 6.1, and,
subject to Section 6.2(e), the severance benefits (the “Severance Benefits”) set
forth in clauses (a) through (d) below.
(a)    Unpaid Prior Year Annual Incentive Bonus. The Company will pay Executive
any unpaid Annual Incentive Bonus for the calendar year ending prior to the
Termination Date. This amount will be payable to Executive (assuming the
applicable performance goals were achieved) in a lump sum on or before the later
to occur of (i) the date such annual bonuses are paid to executives who have
continued employment with the Company, or (ii) the date that is sixty (60) days
following the Date of Termination (or, if earlier, March 15th of the calendar
year following the calendar year in which the Termination Date occurs).


4

--------------------------------------------------------------------------------





(b)    Prorated Current Year Annual Incentive Bonus. The Company will pay
Executive a bonus for the calendar year in which the Termination Date occurs in
an amount measured by reference to the Annual Incentive Bonus for such year as
determined by the Company in accordance with the criteria established pursuant
to Section 3.2 and based on the Company’s actual performance for such year, and
prorated through and including the Termination Date (based on the ratio of the
number of days Executive was employed by the Company during such year to the
number of days in such year). This amount will be payable to Executive in a lump
sum on or before the later to occur of (i) the date such annual bonuses are paid
to executives who have continued employment with the Company, or (ii) the date
that is sixty (60) days following the Date of Termination (or, if earlier, March
15th of the calendar year following the calendar year in which the Termination
Date occurs).
(c)    Salary Continuation Payments. Executive will be entitled to receive an
amount equal to two (2.0) times (or in the event that Executive’s Termination
Date occurs during the period that begins immediately prior to a Sale of Berry
Corporation and ends on the twelve (12)-month anniversary of such Sale of Berry
Corporation (a “Qualifying Termination”), three (3.0) times) the sum of (i) the
amount equal to Executive’s Base Salary as of the date immediately preceding the
Termination Date (or, if Executive terminates for Good Reason under Section
8(c)(i), the amount equal to Executive’s Base Salary before the reduction giving
rise to Good Reason under Section 8(c)(i)), and (ii) the amount equal to
Executive’s Target Bonus Amount for the year in which such termination occurs.
Such amount shall be paid by the Company to Executive in twenty-four (24) (or,
in the case of a Qualifying Termination, thirty-six (36)) substantially equal
monthly installments beginning on or promptly following the sixtieth (60th) day
following the Termination Date (the “Payment Date”).
(d)    COBRA Reimbursement. If Executive timely and properly elects continuation
coverage under the Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”),
the Company shall reimburse Executive for the monthly COBRA premium paid by
Executive for himself and his dependents. Any such reimbursement for the period
prior to the Payment Date shall be paid to Executive in a lump sum on the
Payment Date and any reimbursement for any month (or portion thereof) on and
after the Payment Date shall be paid to Executive on the tenth (10th) day of the
month immediately following the month in which Executive timely remits the
premium payment and provides evidence of such payment to the Company. Executive
shall be eligible to receive such reimbursement until the earliest of: (i) the
eighteen (18)-month anniversary of the Termination Date; (ii) the date Executive
is no longer eligible to receive COBRA continuation coverage; and (iii) the date
on which Executive becomes eligible to receive substantially similar coverage
from another employer (which date shall be promptly reported to the Company by
Executive); provided, however, that the election of COBRA continuation coverage
and the payment of any premiums due with respect to such COBRA continuation
coverage shall remain Executive’s sole responsibility, and the Company shall not
assume any obligation for payment of any such premiums. In addition, if,
following a Qualifying Termination, Executive is still receiving the
continuation coverage described in this paragraph on the date that is eighteen
(18) months after the Termination Date (the “COBRA Payment Trigger Date”), then,
within thirty (30) days after the COBRA Payment Trigger Date, the Company shall
pay to Executive a lump sum cash payment equal to the lesser of (a) the
applicable dollar amount under Section 402(g)(1)(B) of the Internal Revenue Code
of 1986, as amended (the “Code”), for the year in which the Termination Date
occurs or (b) eighteen (18) times the premium paid by Executive for such
coverage for the last month of the eighteen (18)-month period during which
Executive received the continuation coverage described in this paragraph.
Notwithstanding the foregoing, if the provision of the benefits described in
this paragraph cannot be provided in the manner described above without penalty,
tax or other adverse impact on the Company or any other member of the Company
Group, then the Company and Executive agree to reform this Section 6.2(d)


5

--------------------------------------------------------------------------------





in a manner as is necessary to avoid such adverse impact on the Company or any
other member of the Company Group.
(e)    Release Requirement; Continuing Obligations. Any obligation of the
Company to pay any amount set forth in Section 6.2(a), (b), (c), or (d) is
conditioned upon, and the timing of which such amounts (if any) are and become
payable is subject to, Executive: (i) timely signing and returning to the
Company (and not revoking within any time provided by the Company to do so), in
the time provided by the Company to do so, a release of claims in favor of the
Company, its affiliates and their respective officers and directors in a form
reasonably acceptable to the Company (the “Release”) that is delivered to
Executive no later than five (5) business days following the Termination Date,
and (ii) Executive’s continued compliance with the terms of this Agreement that
survive termination of Executive’s employment, including, without limitation,
the continuing terms of Section 7. If, following a termination of employment
that gives Executive a right to Severance Benefits under Section 6.2, Executive
violates in any material respect any of the covenants in Section 7 or otherwise
violates terms of the Release, Executive will have no further right or claim to
any payments or other benefits to which Executive may otherwise be entitled
under Section 6.2 from and after the date on which Executive engages in such
activities and the Company will have no further obligations with respect to such
payments or benefits, and the covenants in Section 7 will nevertheless continue
in full force and effect.
For avoidance of doubt, the following will not be deemed to be a termination
“without Cause”: (a) the transfer of Executive’s employment to another member of
the Company Group, provided such member assumes and agrees to be bound by this
Agreement; or (b) the transfer of Executive’s employment to any successor or
assign (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business or assets of the Company,
provided such successor or assign assumes and agrees to be bound by this
Agreement.
6.3    Equity Awards. Notwithstanding anything in this Agreement to the
contrary, the treatment of any equity award held by Executive as of his
Termination Date (including, without limitation, any Annual Equity Award) will
be determined in accordance with the terms of the applicable Company equity plan
and award agreement.
6.4    Severance Benefits Not Includable for Employee Benefits Purposes. Except
to the extent the terms of any applicable benefit plan, policy or program
provide otherwise, any benefit programs of the Company that take into account
Executive’s income will exclude any and all Severance Benefits and provided
under this Agreement.
6.5    Exclusive Severance Benefits. The Severance Benefits, if they become
payable under the terms of this Agreement, will be in lieu of any other
severance or similar benefits that would otherwise be payable under any other
agreement, plan, program or policy of the Company.
6.6    Sections 280G of the Code.
(a)    Notwithstanding anything in this Agreement to the contrary, if any of the
payments or benefits received or to be received by Executive (including, without
limitation, any payment or benefits received in connection with a Sale of Berry
Corporation or Executive’s termination of employment, whether pursuant to the
terms of this Agreement or any other plan, arrangement or agreement, or
otherwise) (all such payments collectively referred to herein as the (“280G
Payments”)) constitute “parachute payments” within the meaning of Section 280G
of the Code (“Parachute Payments”) and would, but for this Section 6.6(a), be
subject to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then prior to making the 280G Payments, a calculation will be made
comparing (i) the Net Benefit (as defined below) to Executive of the 280G


6

--------------------------------------------------------------------------------





Payments after payment of the Excise Tax to (ii) the Net Benefit to Executive if
the 280G Payments are limited to the extent necessary to avoid being subject to
the Excise Tax. Only if the amount calculated under (i) above is less than the
amount under (ii) above will the 280G Payments be reduced to the minimum extent
necessary to ensure that no portion of the 280G Payments is subject to the
Excise Tax (that amount, the “Reduced Amount”). “Net Benefit” will mean the
present value of the 280G Payments net of all federal, state, local, foreign
income, employment, and excise taxes. Any reduction made pursuant to this
Section 6.6(a) will be made in a manner determined by the Company that is
consistent with the requirements of Section 409A of the Code and that maximizes
Executive’s economic position and after-tax income; for the avoidance of doubt,
Executive will not have any discretion in determining the manner in which the
payments and benefits are reduced.
(b)    Any determination required under this Section 6.6 shall be made in
writing in good faith by the accounting firm that was the Berry Corporation’s
independent auditor immediately before the Sale of Berry Corporation (the
“Accounting Firm”). The Accounting Firm shall provide detailed supporting
calculations to the Company, Berry Corporation and Executive as requested by, as
applicable, Berry Corporation, the Company or Executive. Berry Corporation, the
Company and Executive shall provide the Accounting Firm with such information
and documents as the Accounting Firm may reasonably request in order to make a
determination under this Section 6.6. For purposes of making the calculations
and determinations required by this Section 6.6, the Accounting Firm may rely on
reasonable, good faith assumptions and approximations concerning the application
of Section 280G and Section 4999 of the Code. The Accounting Firm’s
determinations shall be final and binding on Berry Corporation, the Company and
Executive. Berry Corporation and/or the Company shall be responsible for (i) all
fees and expenses incurred by the Accounting Firm in connection with the
calculations required by this Section 6.6, and, (ii) if requested by the
Accounting Firm, for all costs, fees and expenses payable to any independent
third-party valuation firm retained by or at the request of the Accounting Firm
to deliver an opinion as to the value of Executive’s non-compete obligations
under this Agreement.
(c)    It is possible that after the determinations and selections made pursuant
to this Section 6.6 the Executive will receive 280G Payments that are in the
aggregate more than the amount provided under this Section 6.6 (“Overpayment”)
or less than the amount provided under this Section 6.6 (“Underpayment”).
(i)    In the event that: (i) the Accounting Firm determines, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Executive which the Accounting Firm believes has a high probability
of success, that an Overpayment has been made or (ii) it is established pursuant
to a final determination of a court or an Internal Revenue Service proceeding
that has been finally and conclusively resolved that an Overpayment has been
made, then Executive shall pay any such Overpayment (with interest at the
applicable federal rate provided for in Section 7872(f)(2) of the Code) to the
Company.
(ii)    In the event that: (A) the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has occurred
or (B) a court of competent jurisdiction determines that an Underpayment has
occurred, any such Underpayment (with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code) will be paid promptly by the
Company to or for the benefit of Executive.
6.7    Section 409A of the Code.
(a)    The amounts payable pursuant to this Agreement are intended to be exempt
from Section 409A of the Code and related U.S. treasury regulations or official
pronouncements and will


7

--------------------------------------------------------------------------------





be construed in a manner that is compliant with such exemption; provided,
however, if and to the extent that any compensation payable under this Agreement
is determined to be subject to Section 409A of the Code, this Agreement will be
construed in a manner that will comply with Section 409A of the Code. The terms
“termination of employment” and “separate from service” as used throughout this
Agreement refer to a “separation from service” within the meaning of Section
409A of the Code. Any payments under this Agreement that may be excluded from
Section 409A of the Code either as separation pay due to an involuntary
separation from service or as a short-term deferral shall be excluded from
Section 409A of the Code to the maximum extent possible. For purposes of Section
409A of the Code, each installment payment provided under this Agreement shall
be treated as a separate payment.
(b)    If any benefits payable or otherwise provided under this Agreement would
be deemed to constitute non-qualified deferred compensation subject to Section
409A of the Code, Berry Corporation or the Company, as applicable, will have the
discretion to adjust the terms of such payment or benefit (but not the amount or
value thereof) as reasonably necessary to comply with the requirements of
Section 409A of the Code to avoid the imposition of any excise tax or other
penalty with respect to such payment or benefit under Section 409A of the Code.
(c)    Notwithstanding any provision to the contrary in this Agreement, if
Executive is deemed on the Termination Date to be a “specified employee” within
the meaning of Section 409A of the Code, then any payments and benefits under
this Agreement that are subject to Section 409A of the Code and paid by reason
of a termination of employment will be made or provided on the later of (i) the
payment date set forth in this Agreement or (ii) the date that is the earliest
of (A) the expiration of the six-month period measured from the Termination
Date, or (B) the date of Executive’s death (the “Delay Period”). Payments and
benefits subject to the Delay Period will be paid or provided to Executive
without interest for such delay.
(d)    Any expense reimbursement payable to Executive under the terms of this
Agreement will be paid on or before March 15 of the calendar year following the
calendar year in which such reimbursable expense was incurred. The amount of
such reimbursements that Berry Corporation and/or the Company is obligated to
pay in any given calendar year will not affect the amount the Company is
obligated to pay in any other calendar year. In addition, Executive may not
liquidate or exchange the right to reimbursement of such expenses for any other
benefits.
6.8    Indemnification. If Executive is made a party or threatened to be made a
party to any action, suit, or proceeding, whether civil, criminal,
administrative, or investigative (a “Proceeding”), other than any Proceeding
initiated by Executive, Berry Corporation, or the Company related to any contest
or dispute between Executive and Berry Corporation or the Company or any of
their subsidiaries or affiliates with respect to this Agreement or Executive’s
employment hereunder, by reason of the fact that Executive is or was a director
or officer of Berry Corporation or the Company, or any subsidiary or affiliate
of Berry Corporation or the Company, or is or was serving at the request of
Berry Corporation or the Company as a director, officer, member, employee, or
agent of another corporation or a partnership, joint venture, trust, or other
enterprise, Executive will be indemnified and held harmless by Berry Corporation
and the Company to the maximum extent permitted under applicable law and, as
applicable, Berry Corporation’s or the Company’s organizational documents, from
and against any liabilities, costs, claims, and expenses, including all costs
and expenses incurred in defense of any Proceeding (including attorneys’ fees).
During the Employment Term and for a period of six years thereafter, Berry
Corporation and the Company will purchase and maintain, at their own expense,
directors’ and officers’ liability insurance providing coverage to Executive on
terms that are no less favorable than the coverage provided to other directors
and similarly situated executives of Berry Corporation and the Company.
7.    Restrictive Covenants.


8

--------------------------------------------------------------------------------





7.1    Confidential Information.
(a)    Confidentiality. Executive hereby acknowledges that in connection with
his employment by the Company he has been and will be exposed to, and he has
been and will be provided certain Confidential Information (as defined below)
(including, without limitation, procedures, memoranda, notes, records and
customer and supplier lists whether such information has been or is made,
developed or compiled by Executive or otherwise has been or is made available to
him) regarding the business and operations of the Company, Berry Corporation,
and their subsidiaries or affiliates (collectively, the “Company Group”).
Executive further acknowledges that such Confidential Information is unique,
valuable, considered trade secrets and deemed proprietary by the Company. For
purposes of this Agreement, “Confidential Information” includes, without
limitation, any information heretofore or hereafter acquired, developed or used
by any member of the Company Group relating to Business Opportunities or
Intellectual Property or other geological, geophysical, economic, financial or
management aspects of the business, operations, properties or prospects of the
members of the Company Group, whether oral or in written form. Executive agrees
that all Confidential Information is and will remain the property of the Company
Group. Executive further agrees, except for disclosures occurring in the good
faith performance of his duties for the Company Group, during the Employment
Term, Executive will hold in the strictest confidence all Confidential
Information, and will not, both during the Employment Term and thereafter,
directly or indirectly, duplicate, sell, use, lease, commercialize, disclose or
otherwise divulge to any person or entity any portion of the Confidential
Information or use any Confidential Information, directly or indirectly, for his
own benefit or profit or allow any person, entity or third party, other than the
Company, Company, or their direct or indirect subsidiaries and authorized
executives of the same, to use or otherwise gain access to any Confidential
Information. Executive will have no obligation under this Agreement with respect
to any information that becomes generally available to the public other than as
a result of a disclosure by Executive or his agent or other representative or
becomes available to Executive on a non-confidential basis from a source other
than a member of the Company Group. Further, Executive will have no obligation
under this Agreement to keep confidential any of the Confidential Information to
the extent that a disclosure of it is required by law or is consented to by the
Company or Berry Corporation; provided, however, that if and when such a
disclosure is required by law, Executive promptly will provide the Company with
notice of such requirement, so that the Company may seek an appropriate
protective order.
(b)    Government Agency Provisions. Executive understands that nothing
contained in this Agreement limits Executive’s ability to file a charge or
complaint with the Securities and Exchange Commission (“SEC”) or other
governmental agency. Executive further understands that this Agreement does not
limit Executive’s ability to communicate with the SEC or any other governmental
agency or otherwise participate in any investigation or proceeding that may be
conducted by the SEC or such other agency, including providing documents or
other information, without notice to the Company. This Agreement does not limit
Executive’s right to receive an award for information provided to the SEC or any
other governmental agency.
(c)    Trade Secrets. The parties specifically acknowledge that 18 U.S.C. §
1833(b) provides: “An individual will not be held criminally or civilly liable
under any Federal or State trade secret law for the disclosure of a trade secret
that (i) is made in confidence to a Federal, State, or local government
official, either directly or indirectly, or to an attorney; and solely for the
purpose of reporting or investigating a suspected violation of law; or (ii) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.” Nothing in this Agreement is intended to
conflict with 18 U.S.C. § 1833(b) or create liability for disclosures of trade
secrets that are expressly allowed by 18 U.S.C. § 1833(b). Accordingly,
notwithstanding anything to the contrary in the foregoing, the parties to this
Agreement have the right to disclose in confidence


9

--------------------------------------------------------------------------------





trade secrets to federal, state, and local government officials, or to an
attorney, for the sole purpose of reporting or investigating a suspected
violation of law.
7.2    Return of Property. Executive agrees to deliver promptly to the Company,
upon termination of his employment hereunder, or at any other time when the
Company so requests, all documents and other materials (including electronically
stored information) received by Executive in connection with the performance of
his duties hereunder relating to the business of the Company Group, including
without limitation: all geological and geophysical reports and related data such
as maps, charts, logs, seismographs, seismic records and other reports and
related data, calculations, summaries, memoranda and opinions relating to the
foregoing, production records, electric logs, core data, pressure data, lease
files, well files and records, land files, abstracts, title opinions, title or
curative matters, contract files, notes, records, drawings, manuals,
correspondence, financial and accounting information, customer lists,
statistical data and compilations, patents, copyrights, trademarks, trade names,
inventions, formulae, methods, processes, agreements, contracts, manuals or any
documents relating to the business of the Company Group and all copies thereof
and therefrom; provided, however, that Executive will be permitted to retain
copies of any documents or materials of a personal nature or otherwise related
to Executive’s rights under this Agreement, copies of this Agreement and any
attendant or ancillary documents specifically including any documents referenced
in this Agreement and copies of any documents related to Executive’s equity
incentive awards and other compensation.
7.3    Non-Compete Obligations.
(a)    Non-Compete Obligations During Employment Term. Executive agrees that,
during the Employment Term:
(i)    Executive will not, other than through the Company or Berry Corporation,
engage or participate in any manner, whether directly or indirectly as an
employee, employer, consultant, agent, principal, partner, more than 1%
shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity, in any business or activity which is
engaged in direct competition anywhere in the United States with the Company,
Berry Corporation, or any of their direct or indirect subsidiaries, in leasing,
acquiring, exploring, producing, gathering or marketing hydrocarbons and related
products; and
(ii)    Executive will not (directly or indirectly through any family members or
other persons) knowingly permit any of his controlled affiliates to invest or
otherwise participate alongside the Company, Berry Corporation, or their direct
or indirect subsidiaries, in any Business Opportunity.
Notwithstanding the foregoing, nothing in this Section 7.3(a) will be deemed to
prohibit Executive from owning, or otherwise having an interest in, less than 3%
of any publicly owned entity or 3% or less of any private equity fund or similar
investment fund that invests in any business or activity engaged in any of the
activities set forth above, provided that Executive has no active role with
respect to any investment by such fund in any entity.
(b)    Non-Compete Obligations After Termination Date. Executive agrees that
some restrictions on Executive’s activities after Executive’s employment are
necessary to protect the goodwill, Confidential Information, and other
legitimate interests of the Company, Berry Corporation, and their direct and
indirect subsidiaries. The Company has provided, and following the Effective
Date the Company will provide, Executive with access to and knowledge of
Confidential Information and will place Executive in a position of trust and
confidence with the Company, and Executive will benefit from (and help develop)
the Company’s goodwill. The restrictive covenants below are necessary to protect
the Company’s and Berry Corporation’s legitimate business interests


10

--------------------------------------------------------------------------------





in their Confidential Information, trade secrets and goodwill. Executive further
understands and acknowledges that the Company’s and Berry Corporation’s ability
to reserve these for the exclusive knowledge and use of the Company and Berry
Corporation is of great competitive importance and commercial value to the
Company and Berry Corporation and that the Company and Berry Corporation would
be irreparably harmed if Executive violates the restrictive covenants herein. As
a condition of Executive’s continued employment hereunder and the continued
imparting to Executive of Confidential Information, Executive hereby agrees that
Executive will not engage or participate in any manner, whether directly or
indirectly as an employee, employer, consultant, agent principal, partner, more
than 1% shareholder, officer, director, licensor, lender, lessor or in any other
individual or representative capacity during the two-year period following the
Termination Date, in any business or activity which is in direct competition
with the business of the Company, Berry Corporation, or their direct or indirect
subsidiaries in the leasing, acquiring, exploring, producing, gathering or
marketing of hydrocarbons and related products within the boundaries of, or
within a ten-mile radius of the boundaries of, any mineral property interest of
any of the Company, Berry Corporation, or their direct or indirect subsidiaries
(including, without limitation, a mineral lease, overriding royalty interest,
production payment, net profits interest, mineral fee interest or option or
right to acquire any of the foregoing, or an area of mutual interest as
designated pursuant to contractual agreements between the Company or any direct
or indirect subsidiary, and any third party) or any other property on which any
of the Company, Berry Corporation, or their direct or indirect subsidiaries has
an option, right, license or authority to conduct or direct exploratory
activities, such as three-dimensional seismic acquisition or other seismic,
geophysical and geochemical activities (but not including any preliminary
geological mapping), as of the Termination Date or as of the end of the
six-month period following such Termination Date; provided, that, nothing in
this Section 7.3(b) will be deemed to prohibit Executive from owning, or
otherwise having an interest in, less than 3% of any publicly owned entity or 3%
or less of any private equity fund or similar investment fund that invests in
any business or activity engaged in any of the activities set forth above,
provided that Executive has no active role with respect to any investment by
such fund in any entity.
(c)    Certain Personal Investments. The parties hereto acknowledge and agree
that Executive’s ownership interest in or other involvement with TS&J
Consulting, LLC, or any other entity that Executive may create and have a
controlling interest (each, a “Covered Entity”), shall not violate this Section
7.3 unless Executive directly or indirectly informs the Covered Entity of, or
permits or causes the Covered Entity to invest or participate in, a Business
Opportunity without the prior written consent of the Board following Executive’s
full disclosure to the Board of such Business Opportunity. Executive covenants
and agrees to promptly notify the Board of all material facts relating to any
business or activity of a Covered Entity that Executive knows or should know to
be in direct competition anywhere in the United States with the Company, Berry
Corporation, or any of their direct or indirect subsidiaries, in leasing,
acquiring, exploring, producing, gathering or marketing hydrocarbons and related
products. The Company or Berry Corporation may, in good faith, take such
reasonable action with respect to Executive’s performance of his duties,
responsibilities and authorities as set forth in Sections 1.1 and 1.2 of this
Agreement as it deems necessary and appropriate to protect its legitimate
business interests with respect to any actual or apparent conflict of interest
reasonably arising from a Covered Entity’s business activities.
(d)    Board Permission. Without limiting this Section 7.3, Executive may, in
his sole discretion, bring proposed activities of a Covered Entity to the
attention of the Board and request that the Board review the proposed activities
upon full disclosure to the Board of all material facts concerning the proposed
activity, and inform the Executive in writing as to whether such proposed
activities violate this Section 7.3. The Board’s written determination in this
matter shall not be unreasonably withheld and it shall conclusively bind the
parties hereto.


11

--------------------------------------------------------------------------------





7.4    Non-Solicitation. During the Employment Term and for a period of two
years after the Termination Date, Executive will not, whether for his own
account or for the account of any other Person (other than a member of the
Company Group), (a) intentionally solicit, endeavor to entice away from any
member of the Company Group, or otherwise interfere with the relationship of any
member of the Company Group with, any person who is employed by any member of
the Company Group (including any independent sales representatives or
organizations), or (b) using Confidential Information, solicit, endeavor to
entice away from any member of the Company Group, or otherwise interfere with
the relationship of any member of the Company Group with, any client or customer
of any member of the Company Group in direct competition with any member of the
Company Group.
7.5    Assignment of Developments. Executive assigns and agrees to assign
without further compensation to the Company and its successors, assigns or
designees, all of Executive’s right, title and interest in and to all Business
Opportunities and Intellectual Property (as those terms are defined below), and
further acknowledges and agrees that all Business Opportunities and Intellectual
Property constitute the exclusive property of the Company.
For purposes of this Agreement, “Business Opportunities” means all business
ideas, prospects, proposals or other opportunities pertaining to the lease,
acquisition, exploration, production, gathering or marketing of hydrocarbons and
related products and the exploration potential of geographical areas on which
hydrocarbon exploration prospects are located, which are developed by Executive
during the Employment Term, or originated by any third party and brought to the
attention of Executive during the Employment Term, together with information
relating thereto (including, without limitation, geological and seismic data and
interpretations thereof, whether in the form of maps, charts, logs,
seismographs, calculations, summaries, memoranda, opinions or other written or
charted means).
For purposes of this Agreement, “Intellectual Property” will mean all ideas,
inventions, discoveries, processes, designs, methods, substances, articles,
computer programs and improvements (including, without limitation, enhancements
to, or further interpretation or processing of, information that was in the
possession of Executive prior to the date of this Agreement), whether or not
patentable or copyrightable, which do not fall within the definition of Business
Opportunities, which Executive discovers, conceives, invents, creates or
develops, alone or with others, during the Employment Term, if such discovery,
conception, invention, creation or development (a) occurs in the course of
Executive’s employment with the Company, or (b) occurs with the use of any of
the time, materials or facilities of the Company or its direct or indirect
subsidiaries, or (c) in the good faith judgment of the Board, relates or
pertains in any material way to the purposes, activities or affairs of the
Company Group.
Notwithstanding anything contained in this Section 7.5 to the contrary, no such
business idea, prospect, proposal or other opportunity will constitute a
“Business Opportunity”, nor shall any item constitute “Intellectual Property,”
unless it would reasonably be expected to materially benefit the Company, Berry
Corporation, or any of their direct or indirect subsidiaries, regardless of
whether any of the Company, Berry Corporation, or their direct or indirect
subsidiaries ultimately participates in such business or activity. For avoidance
of doubt, the Executive may, in the Executive’s sole discretion, bring proposed
activities of a Covered Entity that he reasonably believes may constitute a
Business Opportunity and/or Intellectual Property to the attention of the Board,
and request that the Board review the proposed activities upon full disclosure
to the Board of all material facts concerning the proposed activity, and inform
the Executive in writing as to whether such proposed activities constitute a
Business Opportunity or an Intellectual Property item as defined in this Section
7.5. The Board’s written determination in this matter shall not be unreasonably
withheld and it shall conclusively bind the parties hereto.
7.6    Injunctive Relief. Executive acknowledges that a breach of any of the
covenants contained in this Section 7 may result in material, irreparable injury
to the Company or Berry Corporation for which there is no adequate remedy at
law, that it will not be possible to measure damages for such injuries precisely


12

--------------------------------------------------------------------------------





and that, in the event of such a breach or threat of breach, the Company or
Berry Corporation will be entitled to obtain a temporary restraining order
and/or a preliminary or permanent injunction restraining Executive from engaging
in activities prohibited by this Section 7 or such other relief as may be
required to specifically enforce any of the covenants in this Section 7. Such
remedies will be in addition to all other remedies available to the Company and
Berry Corporation, at law and equity.
7.7    Adjustment of Covenants. The parties consider the covenants and
restrictions contained in this Section 7 to be reasonable in all respects.
However, if and when any such covenant or restriction is found to be void or
unenforceable and would have been valid had some part of it been deleted or had
its scope of application been modified, such covenant or restriction will be
deemed to have been applied with such modification as would be necessary and
consistent with the intent of the parties to have made it valid, enforceable and
effective.
7.8    Forfeiture Provision. If Executive engages in any activity that
materially violates any covenant or restriction contained in this Section 7, and
such violation causes material harm to the Company, Berry Corporation, or any of
their direct or indirect subsidiaries, in addition to any other remedy the
Company may have at law or in equity, (a) Executive will be entitled to no
further payments or benefits from the Company under this Agreement or otherwise,
except for any payments or benefits required to be made or provided under
applicable law, and (b) all forms of equity compensation held by or credited to
Executive will terminate effective as of the date on which Executive engages in
that activity, unless terminated sooner by operation of another term or
condition of this Agreement or other applicable plans and agreements.
8.    Definition of Terms.
The following terms referred to in this Agreement will have the following
meanings:
(a)    “Cause” means any of the following: (i) Executive’s repeated failure to
fulfill substantially his material obligations with respect to his employment
(which failure, if able to be cured, remains uncured or continues or recurs
thirty (30) days after written notice from the Board); (ii) Executive’s
conviction of or plea of guilty or nolo contendere to a felony or to a crime
involving moral turpitude resulting in material financial or reputational harm
to the Company, Berry Corporation, or any of their subsidiaries or affiliates;
(iii) Executive’s engaging in conduct that constitutes gross negligence or gross
misconduct in carrying out his duties with respect to his employment hereunder;
(iv) a material violation by Executive of any non-competition or
non-solicitation provision, or of any confidentiality provision, contained in
this Agreement or any agreement between Executive and the Company, Berry
Corporation, or any of their subsidiaries or affiliates; (v) any act by
Executive involving dishonesty relating to the business of the Company, Berry
Corporation, or any of their subsidiaries or affiliates that adversely and
materially affects the business of the Company, Berry Corporation, or any of
their subsidiaries or affiliates; or (vi) a material breach by Executive of the
Company’s written code of ethics or any other material written policy or
regulation of the Company, Berry Corporation, or any of their subsidiaries or
affiliates governing the conduct of its employees or contractors (which breach,
if able to be cured, remains uncured or continues or recurs 30 days after
written notice from the Board).
(b)    “Disability” means the earlier of (i) written determination by a
physician selected by the Company and reasonably agreed to by Executive that
Executive has been unable to perform substantially his usual and customary
duties under this Agreement for a period of at least 120 consecutive days or a
non-consecutive period of 180 days during any 12-month period as a result of
incapacity due to mental or physical illness or disease; and (ii) “disability”
as such term is defined in the Company’s applicable long-term disability
insurance plan. At any time and from time to time, upon reasonable request
therefor by the Company, Executive will submit to reasonable medical examination
for the purpose of determining the existence, nature and extent of any such
disability.


13

--------------------------------------------------------------------------------





Any physician selected by the Company will be Board Certified in the appropriate
field, will have no actual or potential conflict of interest, and may not be a
physician who has been retained by the Company for any purpose within the prior
three years.
(c)    “Good Reason” means the occurrence of any of the following without
Executive’s written consent: (i) a material reduction in Executive’s Base
Salary, provided, however, that the Company may decrease Executive’s Base Salary
at any time and from time to time, so long as such decreases do not exceed, in
the aggregate, more than 10% of Executive’s Base Salary and such decreases are
part of similar reductions applicable to the Company’s similarly situated
executive officers and, for the avoidance of doubt, such decrease shall not
constitute Good Reason; (ii) a permanent relocation of Executive’s principal
place of employment that results in an increase of more than thirty (30) miles
in the distance between Executive’s principal residence at the time of such
relocation and Executive’s principal place of employment; (iii) any material
breach by the Company of any material provision of this Agreement; (iv) the
Company’s failure to obtain an agreement from any successor to the Company to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no succession had taken
place, except where such assumption occurs by operation of law; or (v) a
material diminution in the nature or scope of the Executive’s authority or
responsibilities from those applicable to Executive as of the Effective Date (or
as modified thereafter consistent with this Agreement). Executive cannot
terminate his employment for “Good Reason” unless he has provided written notice
to the Company of the existence of the circumstances providing grounds for
termination for Good Reason within ninety (90) days of the initial existence of
such grounds and the Company has had at least thirty (30) days from the date on
which such notice is provided to cure such circumstances. If Executive does not
deliver a notice of termination for “Good Reason” within thirty (30) days after
such cure period, then Executive will be deemed to have waived his right to
terminate for “Good Reason.”
(d)    “Sale of Berry Corporation” means the first to occur of:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 50% or more of either (A)
the then-outstanding equity interests of Berry Corporation (the “Outstanding
Company Equity”) or (B) the combined voting power of the then-outstanding voting
securities of Berry Corporation entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 8(d)(i), the following acquisitions will not
constitute a Sale of Berry Corporation: (1) any acquisition directly from Berry
Corporation, (2) any acquisition by Berry Corporation, (3) any acquisition by
any employee benefit plan (or related trust) sponsored or maintained by the
Company or any affiliated company, or (4) any acquisition by any corporation or
other entity pursuant to a transaction that complies with Section 8(d)(iii)(X),
Section 8(d)(iii)(Y), or Section 8(d)(iii)(Z);
(ii)    Any time at which individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by Berry Corporation’s stockholders, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board will be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal


14

--------------------------------------------------------------------------------





of directors or other actual or threatened solicitation of proxies or consents
by or on behalf of a Person other than the Incumbent Board; or
(iii)    Consummation of (A) a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving Berry Corporation or
any of its subsidiaries, (B) a sale or other disposition of assets of Berry
Corporation that have a total gross fair market value (i.e., determined without
regard to any liabilities associated with such assets) equal to or more than 75%
of the total gross fair market value of all of the assets of Berry Corporation
immediately prior to such sale or other disposition, or (C) the acquisition of
assets or equity interests of another entity by Berry Corporation or any of its
subsidiaries (each, a “Business Combination”), in each case unless, following
such Business Combination, (X) all or substantially all of the individuals and
entities that were the beneficial owners of the Outstanding Company Equity and
the Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
then-outstanding equity interests and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors or equivalent body of the entity resulting from such Business
Combination (including, without limitation, a corporation or other entity that,
as a result of such transaction, owns Berry Corporation or all or substantially
all of Berry Corporation’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Equity
and the Outstanding Company Voting Securities, (Y) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of Berry Corporation or such other entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 50% or more of,
respectively, the then-outstanding equity interests of the entity resulting from
such Business Combination or the combined voting power of the then-outstanding
voting securities of such entity, except to the extent that such ownership
existed prior to the Business Combination, and (Z) at least a majority of the
members of the board of directors of the corporation or equivalent body of any
other entity resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board providing for such Business Combination.
9.    Miscellaneous.
9.1    Assignment; Successors; Binding Agreement. This Agreement may not be
assigned by either party, whether by operation of law or otherwise, without the
prior written consent of the other party, except that any right, title or
interest of the Company arising out of this Agreement may be assigned to any
corporation or entity controlling, controlled by, or under common control with
the Company, or succeeding to the business and substantially all of the assets
of the Company. Subject to the foregoing, this Agreement will be binding upon
and will inure to the benefit of the parties and their respective heirs,
legatees, devisees, personal representatives, successors and assigns.
9.2    Modification and Waiver. Except as otherwise provided below, no provision
of this Agreement may be modified, waived, or discharged unless such waiver,
modification or discharge is duly approved by the Board and is agreed to in
writing by Executive and such officer(s) as may be specifically authorized by
the Board to effect it. No waiver by any party of any breach by any other party
of, or of compliance with, any term or condition of this Agreement to be
performed by any other party, at any time, will constitute a waiver of similar
or dissimilar terms or conditions at that time or at any prior or subsequent
time.


15

--------------------------------------------------------------------------------





9.3    California State Income Taxes. During the Employment Term, the Company
and Executive hereby agree to take all reasonable precautions to ensure that no
amount payable to Executive under this Agreement is subject to California state
income tax. If the Company pays Executive an amount under this Agreement that is
determined to be subject to California state income tax (any such payment, a “CA
Taxable Payment”), then the Company will pay Executive an additional amount (a
“Gross-Up Payment”) such that the net amount retained by Executive, after
deduction of any California state income tax on the amount, and any Federal,
state and local income and employment taxes on the Gross-Up Payment, equals the
CA Taxable Payment. Except as otherwise provided in a written agreement between
the Company and Executive, any determination required under this Section 9.3
will be made in good faith by the Company, and agreed to by Executive.
9.4    Legal Fees Incurred in Negotiating the Agreement. The Company will pay or
reimburse Executive’s reasonable legal fees incurred in negotiating and drafting
this Agreement up to a maximum of $20,000, provided that any such payment will
be made promptly following Executive’s submission of invoices to the Company.
9.5    Entire Agreement. Except as provided in any signed written agreement
contemporaneously or hereafter executed by the Company and Executive, this
Agreement constitutes the entire agreement of the parties with regard to the
subject matter hereof, and contains all the covenants, promises,
representations, warranties and agreements between the parties with respect to
the employment of Executive by the Company. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof
(including, for the avoidance of doubt, the Prior Employment Agreement) are
hereby null and void and of no further force and effect. For the avoidance of
doubt, Executive acknowledges that the Company has fully and finally satisfied
all obligations that it has had and may ever have under the Prior Employment
Agreement, as the Prior Employment Agreement has been replaced in its entirety
by this Agreement. In entering into this Agreement, Executive expressly
acknowledges and agrees that Executive has received all sums and compensation
that Executive has been owed or ever could be owed by the Company or any other
member of the Company Group (including pursuant to any prior employment
agreement between Executive and any member of the Company Group) for all
services provided during periods prior to the date Executive signs this
Agreement.
9.6    Governing Law. The validity, interpretation, construction and performance
of this Agreement will be governed by the laws of the State of Delaware other
than the conflict of laws provision thereof.
9.7    Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. In the
event of any dispute, controversy or claim between the Company or Berry
Corporation and Executive arising out of or relating to the interpretation,
application or enforcement of the provisions of this Agreement, the Company,
Berry Corporation, and Executive agree and consent to the personal jurisdiction
of the state and local courts of Dallas County, Texas and/or the United States
District Court for the Northern District of Texas, Dallas Division for
resolution of the dispute, controversy or claim, and that those courts, and only
those courts, will have any jurisdiction to determine any dispute, controversy
or claim related to, arising under or in connection with this Agreement. The
Company, Berry Corporation, and Executive also agree that those courts are
convenient forums for the parties to any such dispute, controversy or claim and
for any potential witnesses and that process issued out of any such court or in
accordance with the rules of practice of that court may be served by mail or
other forms of substituted service to the Company or Berry Corporation at the
address of their principal executive offices and to Executive at his last known
address as reflected in the Company’s records.
9.8    Withholding of Taxes. The Company will withhold from any amounts payable
under the Agreement all federal, state, local or other taxes as legally will be
required to be withheld.


16

--------------------------------------------------------------------------------





9.9    Survival. Provisions of this Agreement will survive any termination of
Executive’s employment if so provided or if necessary or desirable to fully
accomplish the purposes of the other surviving provisions, including, without
limitation, the obligations of Executive under Sections 7 and 9 and the
obligations of the Company under Sections 4, 6, and 9.3.
9.10    Notices. All notices, consents, waivers, and other communications under
this Agreement must be in writing and will be deemed to have been duly given
when (a) delivered by hand (with written confirmation of receipt), (b) sent by
facsimile (with written confirmation of receipt), provided that a copy is mailed
by registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other addresses and facsimile numbers as a
party may designate by notice to the other parties).
To the Company:

Berry Petroleum Company, LLC
Attn: General Counsel
16000 N. Dallas Pkwy, Suite 500
Dallas, Texas 75248
To Berry Petroleum:

Berry Corporation (bry)
Attn: General Counsel
16000 N. Dallas Pkwy, Suite 500
Dallas, Texas 75248
To Executive:

At the address reflected in the Company’s written records.
Addresses may be changed by written notice sent to the other party at the last
recorded address of that party.
9.11    Attorneys’ Fees. Should any party to this Agreement seek to enforce any
of the provisions hereof or to protect his or its interest in any manner arising
under this Agreement, or to recover damages for breach of this Agreement, the
non-prevailing party in any action pursued in a court of competent jurisdiction
(the finality of which is not legally contested) agrees to pay to the prevailing
party all reasonable attorneys’ fees, costs, and expenses expended or incurred
in connection therewith.
9.12    Severability. The invalidity or unenforceability of any provision or
provisions of this Agreement will not affect the validity or enforceability of
any other provision of this Agreement, which will remain in full force and
effect.
9.13    Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
9.14    Headings. The headings used in this Agreement are for convenience only,
do not constitute a part of the Agreement, and will not be deemed to limit,
characterize, or affect in any way the provisions of the Agreement, and all
provisions of the Agreement will be construed as if no headings had been used in
the Agreement.


17

--------------------------------------------------------------------------------





9.15    Construction. As used in this Agreement, unless the context otherwise
requires: (a) the terms defined herein will have the meanings set forth herein
for all purposes; (b) references to “Section” are to a section hereof; (c)
“include,” “includes” and “including” are deemed to be followed by “without
limitation” whether or not they are in fact followed by such words or words of
like import; (d) “writing,” “written” and comparable terms refer to printing,
typing, lithography and other means of reproducing words in a visible form; (e)
“hereof,” “herein,” “hereunder” and comparable terms refer to the entirety of
this Agreement and not to any particular section or other subdivision hereof or
attachment hereto; (f) references to any gender include references to all
genders; and (g) references to any agreement or other instrument or statute or
regulation are referred to as amended or supplemented from time to time (and, in
the case of a statute or regulation, to any successor provision).
9.16    Capacity; No Conflicts. Executive represents and warrants to the Company
that: (a) he has full power, authority and capacity to execute and deliver this
Agreement, and to perform his obligations hereunder, (b) such execution,
delivery and performance will not (and with the giving of notice or lapse of
time, or both, would not) result in the breach of any agreement or other
obligation to which he is a party or is otherwise bound, and (c) this Agreement
is his valid and binding obligation, enforceable in accordance with its terms.
Executive warrants and represents that he has actual authority to enter into
this Agreement as the authorized act of the indicated entities.
[Signature page follows]




18

--------------------------------------------------------------------------------


Execution


IN WITNESS WHEREOF, the parties have duly executed this Agreement effective as
of the Effective Date.
BERRY PETROLEUM COMPANY, LLC

By:    BERRY CORPORATION (bry),
    its sole member




    By:    /s/ Eugene Voiland            
Eugene Voiland
Chairman of the Compensation
Committee of the Board of Directors


EXECUTIVE




/s/ Arthur T. Smith                    
Arthur T. Smith
For the limited purposes set forth herein:

BERRY CORPORATION (bry)




By:    /s/ Danielle Hunter                
    Danielle Hunter
Executive Vice President, General Counsel and
Corporate Secretary


[Signature Page to Second Amended and Restated Executive Employment Agreement]